Citation Nr: 1736113	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a skull fracture.  

2.  Entitlement to service connection for a disability manifested by dizziness and loss of balance.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a rating higher than 30 percent disabling for migraine headaches. 

6.  Entitlement to a rating higher than 10 percent disabling for sinusitis.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S Army from November 1953 to October 1955.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file was later transferred to the RO in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for residuals of a skull fracture and a disability manifested by dizziness and loss of balance were remanded by the Board for further development in June 2013, October 2013 and May 2014.  In March 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in April 2017.  The Veteran has been provided a copy of the opinion and an opportunity to submit additional evidence and argument.

In appealing his increased rating claims, the Veteran raised the issue of entitlement to "IU" which the Board interprets as a claim of entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Thus, the TDIU issue is deemed on appeal but has been listed as a separate issue on the title page for administrative purposes.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed the REMAND and is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Residuals of a skull fracture were not manifest in service and are not otherwise attributable to active service.

2.  A disability manifested by dizziness and loss of balance was not manifest in service and is not otherwise attributable to active service nor is it due to a service-connected disability.  

3.  A bilateral hearing loss disability was not manifest in service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.

4.  Tinnitus was not manifest in service, it was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to active service.

5.  Migraine headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

6.  Sinusitis is not manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  





CONCLUSIONS OF LAW

1.  Residuals of a skull fracture was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A disability manifested by dizziness and loss of balance was not incurred in or aggravated during service nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  A bilateral hearing loss disability was not incurred in or aggravated during service and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Tinnitus was not incurred in or aggravated during service and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for a rating higher than 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

6.  The criteria for a rating higher than 10 percent for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6511 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for residuals of a skull fracture, a disability manifested by dizziness and loss of balance, bilateral hearing loss and tinnitus.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as an organic disease of the nervous system, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After review of the evidence, the Board initially finds against the claims for service connection for residuals of a skull fracture and a disability manifested by dizziness and loss of balance.  To that end, service treatment records show that in April 1955 there was a fracture of the nasal bone with some depression.  The facial bones, however, were otherwise intact.  The November 1955 separation examination disclosed normal findings for the head, scalp, ears and neurologic.  The examiner found that nothing in the personal medical history at that time was of clinical significance.  

Private treatment records from December 1978 to December 1980 show that the Veteran sustained a work-related injury to his head, neck and back in December 1978.  According to a May 1979 examination, the Veteran reported headaches associated with the December 1978 injury.  Significantly, it was noted that his past medical history did not contribute to his headaches and neck pain.  The diagnostic impression was post traumatic headaches.  May 1979 X-ray studies of the head and neck were normal.  Dizziness and loss of balance were not noted during these examinations.  

During a September 2003 VA medical examination, the Veteran reported a history of falling forward down a hill while in service in 1954.  He claimed he sustained trauma to his body and face, a fractured nose and trauma to the head causing hospitalization for about two weeks.  A skull series X-ray study found no fracture.  The VA examiner diagnosed a skull and nose fracture 49 years ago with no objective residual.  

In April 2004, the Veteran reported a dizzy spell had resolved following treatment for an ear infection.  Examination of the head was negative with no showing of dizziness. 

In October 2009, Dr. V stated that the Veteran had an incident during active service where he fell from a motor vehicle and sustained a head concussion, nose trauma and a transient loss of consciousness.  She explained that before that episode he was in good health condition and it was not until he had that fall that he started with his headaches.  She stated that it is known that traumas like that can cause subsequent headache problems, in his case with migraine components.  She found that it is reasonable to think that his problem is secondary to his trauma.  

The Veteran's June 2010 VA aid and attendance examination indicated that he experienced dizziness once or more per day as well as mild and occasional memory loss.

The Veteran was afforded a VA examination in July 2013 at which time the VA examiner opined that the Veteran's headaches, dizziness, and loss of balance were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner, however, explained that this conclusion was based on the fact that the "C-file and VA electronic medical silent for a diagnosis and treatment for headaches during active duty service."  

The VA examiner opined, however, that the Veteran's sinus disability was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in service, injury event or illness.  The VA examiner reasoned that the claims file showed evidence of facial bones and nose X ray with findings of fracture of the nasal bone with some depression.  The examiner stated that X ray in July 1955 showed nose fracture was after a fall during active duty service in 1955 and then several years after the Veteran started with nasal congestion sinusitis.  

During the November 2013 VA examination, the VA examiner acknowledged that the Veteran had a diagnosis of peripheral vestibular disorder rendered in September 2010 as well as "longstanding" vertigo.  The examiner opined that the Veteran's dizziness and loss of balance were less likely than not (less than 50 percent probability) caused by or a result of a skull fracture.  He reasoned that on history vertiginous episodes are not all positional and are intermittent.  Furthermore, he stated that CT scan was normal and that the Veteran had sensorineural hearing loss, and that a precipitating event like a skull fracture, previously denied for service connection, is not a condition severe enough to cause etiology of vertigo.  

In the April 2015 VA examination, the same VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that history is incompatible with trauma followed by vertigo.  He further stated that examination is incompatible with traumatic injury to the head and that radiologic evaluation does not reflect a skull fracture.  He found that there was poor evidence to correlate skull fracture as a cause of vertigo and that the Veteran's history, examination and medical records are not supportive of this conclusion.   

In April 2017, Dr. H, a board certified neurologist, issued a VHA opinion.  After review of the record, she found that the Veteran did not suffer a skull fracture during service, so there can be no residuals attributed to same.  She also found that the Veteran did not report dizziness and loss of balance during service, so there is no relation to same.  In support of her conclusion, she noted that the Veteran worked as a police officer subsequent to service for over 25 years and when seen by a neurologist almost 20 years post service the Veteran did not report dizziness, loss of balance or vertigo, nor was he found to have hypertension or carotid stenosis.  She found no rationale that could relate any of the above complaints to service.  

Dr. H explained that the first notation regarding dizziness appears to be in March 2004 with an April 2004 primary note stating "dizzie spell after treatment of ear infection."  In regards to Dr. V's October 2009 opinion, Dr. H noted that there was no evidence in the service treatment records or medical records subsequent to service upon which to support Dr. V's contentions.  She explained that the Veteran worked as a police officer subsequent to service for over 20 years without reported head trauma or complaints referable to head trauma until an injury at work in December 1978.  

In regard to the July 2013 VA opinion, she also noted that there was no evidence in the service treatment record to support that the Veteran suffered a skull fracture in service.  Later in her opinion, she stated that there is no medical evidence to support that the Veteran ever suffered a skull fracture and that a CT scan in 1981 and a MRI in 2002 were negative for skull fracture.  Furthermore, she found that there was no evidence of dizziness, loss of balance, vertigo, hypertension, carotid stenosis, headaches, mood disturbance or any cognitive impairment during service or subsequent years from discharge to medical evaluation after a work related injury in December 1978.  

To the extent that the argument is raised that a nasal fracture could cause at least momentary lapse of consciousness that would meet the VA criteria for a mild traumatic brain injury (TBI), Dr. H stated that the Veteran reported no symptoms associated with a TBI during service and that symptoms of TBI, if present, would not first manifest many years after the causal incident they would manifest immediately and either abate or persist to varying degrees.  

The Board has been presented with conflicting evidence as to the relation between the Veteran's service and his residuals of a skull fracture and disability manifested by dizziness and loss of balance.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private opinions of file and has determined that the more probative evidence is against the claims.  

While Dr. V indicates that Veteran fell from a motor vehicle and sustained a head concussion, nose trauma and a transient loss of consciousness during service, the service treatment records are negative for such findings.  At most, there was an in service fracture of the nasal bone with some depression.  The November 1955 separation examination disclosed essentially normal findings and the examiner found nothing in the personal medical history at that time was of clinical significance.  For that reason, the Board finds that Dr. V's opinion is based upon an inaccurate factual premise and it lacks probative value on this matter.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis has reduced probative value).

The September 2003 VA examiner did diagnose a skull and nose fracture 49 years ago with no objective residual.  The examiner, however, did not point to any clinical or radiologic evidence that an actual "skull" fracture occurred.  Rather, the accompanying X ray reports indicated no skull fracture.  To the extent that the examiner diagnosed a "skull" "fracture," this diagnosis is outweighed by the medical examiner opinions of no skull fracture which are based upon review and discussion of MRI and X ray reports.

The Board finds, however, that the collective opinions of the July 2013 VA examiner, November 2013/April 2015 VA examiner and Dr. H are more probative on the questions presented.  The medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners rendered the opinions following a review of the claims folder as well as a complete examination.  The opinions are consistent with the normal clinical findings at separation and historical record.  

The Board has also considered the Veteran's own personal opinions and beliefs.  He is competent to report an injury to the facial area which is established by the record.  However, he is not competent to report that his facial injury resulted in an actual fracture of his skull which requires medical training and expertise.  To the extent he is competent to report a skull fracture based on observable features, the Board finds that his personal opinion and observation are outweighed by the medical professionals who found no evidence of a prior skull fracture based upon radiological examinations.

To the extent that the Veteran alternatively claims that he has a disability manifested by dizziness and loss of balance that is secondary to his residuals of a skull fracture.  As service connection for such a disorder has been denied, this theory of entitlement is inapplicable and needs no further discussion.  However, to the extent that he claims continuity of symptoms since service, the Board finds that his allegations are not credible.  The examiner upon service separation indicated that there were nothing in the Veteran's personal medical history at that time was of clinical significance.  The VHA examiner opined that the Veteran's claimed symptomatology since service was not consistent with his ability to work as a police officer for over 25 years.  Thus, the Board finds that the Veteran's allegations are not consistent with his documented medical history.

Accordingly, the claims for service connection for residuals of a skull fracture and a disability manifested by dizziness and loss of balance must be denied.  

The Board also finds against the claims for service connection for a bilateral hearing loss disability and tinnitus.  To that end, the Veteran claims that his bilateral hearing loss is related to exposure to hazardous noise during service.  

Service treatment records, however, are negative for any complaints, treatment and/or diagnoses of hearing loss and/or tinnitus.  Examination of the ears at separation was normal and the examiner found that nothing in the personal medical history at that time was of clinical significance.  A compensably disabling sensorineural hearing loss is also not shown within a year of separation from active duty.  

In October 2009, private physician, Dr. V, found that the Veteran presented with bilateral hearing loss problems.  She recommended that the Veteran be evaluated as she found that it is more probable than not that his hearing problem is service-connected secondary to his duty while in service.  She stated the Veteran was exposed to high frequency heavy artillery noises while in service and prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear resulting in irreversible hearing loss.  

The Board notes, however, that the Veteran reported military noise exposure both in infantry and artillery for five years during his July 2010 VA examination.  At that time, he also reported a history of occupational noise exposure in the state police for almost 30 years.  

During the December 2015 VA examination, the VA examiner opined that the Veteran's hearing loss was less likely than not (less than 50 percent
probability) incurred in or caused by the claimed in-service injury, event or illness.  In reaching this conclusion, the VA examiner stated that the Veteran was active in military service between 1953 and 1955.  His separation hearing test administered was a whisper test and was normal bilaterally.  While the whisper test is limited to provide frequency specific information he said, a normal whisper test does exclude the presence of significant hearing deficit affecting communication.

VBMS and VA medical records were reviewed and the VA examiner found that there were no complaints of hearing loss documented while in active service, or soon after release of active duty, but that the Veteran indicated post service occupational noise exposure in factories, and later, as a police officer.  Per the VA examiner, it is well known that prolonged exposure to noise of high intensity and short duration, such as the military type, could cause permanent damage in the structures of the inner ear, resulting in irreversible hearing loss.  The hearing deficit appears, either immediately after a noise trauma, or gradually, during the noise exposure period he stated.  No retroactive hearing loss is expected to be seen many years after being exposed to noise.  He found that, on the other hand, hearing loss might also be associated to the effect of post service occupational noise exposure and the normal aging process due to progressive outer hair cells dysfunction.  Based on the above, he found that the bilateral hearing loss was less likely as not related to the noise exposure while in service.

The Board has been presented with conflicting evidence as to the relation between the Veteran's service and his bilateral hearing loss disability.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private opinions of file and has determined that the more probative evidence is against the claim.  

Although Dr. O opined that it is more probable than not that the Veteran's hearing problem is service-connected secondary to his duty while in service, it does not appear that she took into account the Veteran's historical record to include his service treatment records and his post service occupational noise exposure in the state police for almost 30 years.  For that reason, the Board finds that the December 2015 VA opinion is far more probative and persuasive than the opinion/statements of Dr. O as to the etiology of the Veteran's disability.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The VA opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based the opinion following a review of the claims folder to include the Veteran's current complaints, service treatment records and post service occupational exposure.  The opinion is also consistent with the normal clinical findings for the ears at separation.  

The Board notes that a bilateral hearing loss disability is considered an organic disease of nervous system and, thus, subject to service connection based upon continuity under 38 C.F.R. § 3.303(b).  However, to the extent that the Veteran has alleged continuity, for the reasons stated above, the Board finds that the allegation of a chronic disorder since his period of service is outweighed by the December 2015 VA opinion which found that clinically significant hearing loss, which would have manifested at the time of acoustic trauma, was not found upon separation.  

The more probative evidence of record is against a showing that the Veteran has residuals of a skull fracture, a disability manifested by dizziness and loss of balance and a hearing loss disability that is related to service.  In making this decision, the Board notes that the Veteran is competent to report dizziness, loss of balance, ear and hearing problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

With regard to the Veteran's claim for service connection for tinnitus, the Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  Although the Veteran filed a claim for service connection for tinnitus, during the July 2010 examination it was noted that there was no current complaint of tinnitus.  The Board is mindful that during the April 2015 VA examination tinnitus, unilateral or bilateral, less than once a month and less than 1 hour was noted during the examination.  In the December 2015 VA examination, however, no tinnitus was reported.  As the Veteran did not report recurrent tinnitus, the VA examiner found that an etiology opinion was not needed.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

Here, the more probative evidence shows that the Veteran does not have recurrent tinnitus.  As a threshold requirement for the granting of service connection is evidence of a current disability and the Veteran has reported ear ringing at times but has also denied having the disability.  The Board places greater probative weight to the VA examiners opinion that the Veteran's reported symptomatology, when considering the frequency, duration and severity, does not amount to a tinnitus disability.  The Board finds that service connection for tinnitus is also not warranted.  

Accordingly, the claims are denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

      RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Migraines 

In November 2015, the Veteran submitted a claim for a rating higher than 30 percent disabling for his service-connected migraine headaches.  His disability is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The criteria for a 50 percent rating require a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met. 

After review of the record, the Board finds that a rating higher than 30 percent for the Veteran's migraine headaches is not warranted.  To that end, there is no showing that the Veteran's migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Rather, during the December 2015 VA examination the Veteran reported that he continued with frequent headaches.  The headaches were described as having "like a band" around the head.  He denied the need for emergency room visits and/or hospitalization for his headaches.  It was noted that he experienced pulsating or throbbing head pain on both sides of the head.  He experienced non-headache symptoms associated with headaches to include nausea.  Prostrating attacks over the last several months were shown to be less than frequent.  There was no finding of very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The VA examiner further found that his headaches did not impact his ability to work.  

The evidence of record, to include a VA examination, outpatient treatment records and lay statements of record, does not show that the Veteran's migraines are very frequent completely prostrating and prolonged attacks, and that they impact his ability to work to a level of "producing" or "capable of producing" economic inadaptability.  The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  Therefore, the Veteran's symptoms have not caused prolonged attacks which are productive of severe economic inadaptability.  Hence, they have not more nearly approximated the criteria for a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Accordingly, the claim is denied.  

Sinusitis

In November 2015, the Veteran submitted a claim for a rating higher than 10 percent disabling for his service connected sinusitis.  His disability is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6511.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula). Diagnostic Code 6510 pertains to chronic pan sinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis. 

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

During the December 2015 VA examination, the Veteran was diagnosed with chronic sinusitis and a deviated nasal septum.  He reported that his condition was more or less the same and that he continued to have nasal congestion.  He denied acute exacerbation of his sinusitis.  Examination revealed he had episodes of sinusitis, headaches and tenderness of affected sinus.  Within the last 12 months, he had three non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting.  There were no reported incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) antibiotics treatment.  

As shown above, the criteria for a rating higher than 10 percent disabling for sinusitis is not warranted as three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting is not shown by the record. Rather, examination revealed only three non-incapacitating episodes per year of sinusitis and there were no reports of incapacitating episodes due to sinusitis during this time.  The clinic records, prior VA examination reports and Veteran's statements do not reflect any evidence findings which tend to meet, or more nearly approximate, these criteria.  Hence, the criteria for a 30 percent rating have not been met.  

The Board has considered whether a higher rating by analogy is available through another other diagnostic code that considers similar symptoms, but has found none. In this case, the Board finds no other provision upon which to assign a rating higher than 10 percent disabling for his sinusitis.  Moreover, the Veteran has not reported other symptoms not contemplated by these rating criteria.  Accordingly, the claim for a rating higher than 10 percent disabling is denied.  To the extent that the Veteran has been diagnosed with a deviated nasal septum, the Board notes that he is in receipt of a separate 10 percent rating for this disability and it is not on appeal.  

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 


ORDER

Entitlement to service connection for residuals of a skull fracture is denied.  

Entitlement to service connection for a disability manifested by dizziness and loss of balance is denied.  

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  

Entitlement to a rating higher than 30 percent disabling for migraine headaches is denied.  

Entitlement to a rating higher than 10 percent disabling for sinusitis is denied. 


REMAND

As discussed in the INTRODUCTION, the Veteran has raised the issue of entitlement to TDIU.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, this issue is remanded for further development.

Accordingly, the case is REMANDED for the following:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  After completion of any necessary notice, adjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


